Case 15-32691        Doc 42     Filed 12/11/18     Entered 12/11/18 10:46:08          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-32691
         Alethea R Jordan

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/25/2015.

         2) The plan was confirmed on 12/04/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,300.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-32691        Doc 42       Filed 12/11/18    Entered 12/11/18 10:46:08                 Desc         Page 2
                                                   of 3



 Receipts:

         Total paid by or on behalf of the debtor              $22,176.90
         Less amount refunded to debtor                           $312.02

 NET RECEIPTS:                                                                                    $21,864.88


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $3,964.68
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,124.40
     Other                                                                    $15.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,104.08

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 DIRECTV                          Unsecured            NA       1,012.64         1,012.64           0.00        0.00
 HERITAGE ACCEPTANCE CORP         Unsecured      9,207.00       9,206.58         9,206.58           0.00        0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured              NA       1,451.63         1,451.63           0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured            427.00        427.69           427.69           0.00        0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured            270.00        270.00           270.00           0.00        0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured            250.00        250.00           250.00           0.00        0.00
 PERITUS PORTFOLIO SERVICES II/WO Secured       24,082.58     24,082.58        24,082.58      13,481.92    3,278.88
 PORANIA LLC                      Unsecured            NA       1,801.22         1,801.22           0.00        0.00
 ANTHONY & ASSOCIATES             Unsecured      1,750.00            NA               NA            0.00        0.00
 ARS INC/TCF BANK                 Unsecured         857.00           NA               NA            0.00        0.00
 CEDAR RIDGE APARTMENTS           Unsecured      2,000.00            NA               NA            0.00        0.00
 HEIGHTS AUT CU                   Unsecured      6,507.00            NA               NA            0.00        0.00
 MCSI INC/CITY OF CHICAGO HEIGHT Unsecured          200.00           NA               NA            0.00        0.00
 MCSI INC/CITY OF COUNTRY CLUB H Unsecured          100.00           NA               NA            0.00        0.00
 NEW COLONIES                     Unsecured      1,500.00            NA               NA            0.00        0.00
 SHONTELL REED                    Unsecured           1.00           NA               NA            0.00        0.00
 TECH CREDIT UNION                Unsecured      8,000.00            NA               NA            0.00        0.00
 ENHANCED RECOVERY CORP/SPRIN Unsecured             682.00           NA               NA            0.00        0.00
 ER SOLUTIONS/CONVERGENT OUTSO Unsecured            859.00           NA               NA            0.00        0.00
 GREENTREE/ENTERPRISE LOMBARD Unsecured             143.00           NA               NA            0.00        0.00
 US DEPARTMENT OF EDUCATION       Unsecured           0.00          0.00             0.00           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-32691        Doc 42      Filed 12/11/18     Entered 12/11/18 10:46:08              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $24,082.58         $13,481.92            $3,278.88
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $24,082.58         $13,481.92            $3,278.88

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,419.76                $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $5,104.08
         Disbursements to Creditors                            $16,760.80

 TOTAL DISBURSEMENTS :                                                                      $21,864.88


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/11/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
